—Appeal from judgment, Supreme Court, Bronx County (Michael Gross, J.), rendered November 21, 2002, convicting defendant, after a jury trial, of attempted assault in the first degree, and sentencing him to a term of Axh years, held in abeyance, and the matter remanded for further proceedings on defendant’s application made pursuant to Batson v Kentucky (476 US 79 [1986]).
The court erred in its determination that defendant had failed to make out a prima facie case of racial discrimination in the prosecutor’s exercise of peremptory challenges. In this case against a white defendant, the prosecutor peremptorily challenged the only two white members of the jury panel. In addition to making a strong numerical argument, defendant also established that both of the challenged panelists had backgrounds commonly viewed as favorable to the prosecution, including one panelist with two relatives who were police officers (see People v Bolling, 79 NY2d 317, 325 [1992]). The fact that the prosecutor ultimately agreed to permit one of the challenged panelists to serve as an alternate juror did not render the issue moot as to that juror. Since defendant met his step one Batson obligation, the matter is remanded to provide the prosecution with an opportunity to state the reasons for its peremptory challenges (see People v Wint, 225 AD2d 362 [1996]). Concur — Ellerin, J.P., Williams, Lerner, Friedman and Gonzalez, JJ.